Fletcher, Justice.
Southern Kitchens, Inc. challenges the constitutionality of a $10,000 business license fee that Peach County has imposed on adult entertainment establishments. Reducing the fee the county can collect to $5,000 annually, the trial court upheld the county ordinance as constitutional and denied the permanent injunction that Southern sought. We reverse and remand for the trial court to consider the constitutionality of the ordinance as written based on the test stated in Paramount Pictures Corp. v. Busbee, 250 Ga. 252, 256 (297 SE2d 250) (1982). See S. J. T., Inc. v. Richmond County, 263 Ga. 267, 268 (430 SE2d 726) (1993); Gravely v. Bacon, 263 Ga. 203, 205 (429 SE2d 663) (1993). On remand, the trial court may consider additional evidence. See Agan v. Farris, 247 Ga. 236, 237 (275 SE2d 321) (1981).

Judgment reversed and case remanded.


All the Justices concur.